Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.

Status of Claims
Claims 1-3 and 7-24 are currently pending in this application in response to the amendment and remarks filed on December 30, 2020.  Claims 4-6 have been canceled.  Claims 22-24 are new.  Claims 1, 3, and 7 have been amended.

Response to Applicant’s Remarks
Applicant’s remarks filed 12/30/2020 at p.8-12 have been fully considered and are rendered moot in view of the claim amendments, therefore all prior rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Merry et al. (US 5,772,5011) in view of Jang (US 2012/0022702).

With respect to claim 22, Merry teaches an environmental control system for a structure having first, second and third locations (circulation control system coupled with conventional HVAC system as shown in fig.1 of locations 30-32 in private residence, col.4, lines 1-3), the environmental control system comprising: 
a) an HVAC system (circulation control system coupled with conventional HVAC system as shown in fig.1) including an HVAC device (HVAC gas/ac unit 12, fig.1, col.3, lines 55-60) and a primary distribution system, the primary distribution system comprising a primary thermal transfer conduit system (air distribution conduit 14 combined with air ducts 36-38, fig.1) comprising a supply end in thermal communication with the HVAC device (air distribution conduit 14 combined with air ducts 36-38 in thermal communication with HVAC gas/ac unit 12, fig.1 and col.3, lines 52-53) and at least two primary HVAC registers in thermal communication with corresponding locations in the structure including a first primary HVAC register in the first location and a second primary HVAC register in the second location (conventional vents that cover the hole in the wall or floor where the duct enters the three locations 30-32 are extended from HVAC gas/ac unit 12 via air distribution conduit 14 and plurality of dampers 24, fig.1); 
b) an ambient energy distribution system in thermal communication with the first, second and third locations (circulation of air system including controllers 41, 52-54, and 
c) an environmental sensor in each of the first, second and third locations (thermostats 52, 53, and 54 are in locations 30, 31, and 32 respectively as shown in fig.1); and, 
d) a control unit (controller units 42) coupled to the ambient energy distribution system, wherein each environmental sensor is coupled to the control unit to provide ambient environmental information to the control unit corresponding to the respective location in which the environmental sensor is located (HVAC ac/heat unit 12 controlled by control unit 40 and dampers 24 are being controlled by control unit 41 to regulate the air flow between locations 30-32 from fully open or fully closed, fig.1 and col.4, lines 21-45).  
Merry does not appear to teach wherein the control unit transfers energy between one of the first, second and third locations and another of the first, second and third locations through the ambient energy distribution system based on the ambient environmental information provided to the control unit.
However, it is known by Jang to teach air conditioner system 10 of indoor rooms S1-S4 including an indoor unit 100 for each of indoor rooms S1-S4 (Jang: fig.4).  Jang teaches of the EMS 30 connected to each of the indoor units 100 to transfers energy between one of the first, second and third locations and another of the first, second and third locations through the ambient energy distribution system based on the ambient environmental information provided to the control unit (Jang: temperature of indoor room S3 may be controlled by a transfer of treated air from another indoor room S1, 
Because Jang is also directed to air distribution source and air distribution conduit between indoor rooms (Jang: air distribution between indoor rooms S1 and S3, figs.5-6; Merry: air distribution between locations via selectively regulating dampers 24, fig.1, abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of transferring energy between one of the first, second and third locations and another of the first, second and third locations through the ambient energy distribution system based on the ambient environmental information provided to the control unit as taught by Jang with the system to distribute air between locations via selectively regulating dampers as taught by Merry for the purpose of reducing power consumption and reducing cost (Jang: par.0054, par.0056, par.0059).

With respect to claim 23, Merry teaches further wherein the ambient energy distribution system includes a controllable damper (dampers 24 are being controlled by control unit 41 to regulate the air flow between locations 30-32 from fully open or fully closed, fig.1 and col.4, lines 21-45), wherein the controllable damper is coupled to the control unit and is adjusted by a signal issued by the control unit to regulate the transfer of heat energy (dampers 24 coupled to control unit 41 to regulate the air flow between locations 30-32 from fully open or fully closed, fig.1 and col.4, lines 21-45).
Merry does not teach regulate the transfer of heat energy between the one of the first, second and third locations and the another of the first, second and third locations.
However, it is known by Jang to teach air conditioner system 10 of indoor rooms S1-S4 including an indoor unit 100 for each of indoor rooms S1-S4 (Jang: fig.4) and further teaches of the EMS 30 connected to each of the indoor units 100 to transfers energy between one of the first, second and third locations and another of the first, second and third locations through the ambient energy distribution system based on the ambient environmental information provided to the control unit (Jang: temperature of indoor room S3 may be controlled by a transfer of treated air from another indoor room 
Because Jang is also directed to air distribution source and air distribution conduit between indoor rooms (Jang: air distribution between indoor rooms S1 and S3, figs.5-6; Merry: air distribution between locations via selectively regulating dampers 24, fig.1, abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of transferring energy between one of the first, second and third locations and another of the first, second and third locations through the ambient energy distribution system based on the ambient environmental information provided to the control unit as taught by Jang with the system to distribute air between locations via selectively regulating dampers as taught by Merry for the purpose of reducing power consumption and reducing cost (Jang: par.0054, par.0056, par.0059).

With respect to claim 24, Merry teaches further wherein an ambient air ducting extends between the first, second and third locations (Merry: air distribution conduit 14 combined with HVAC ducts 36-38 extending between locations 30-32) and further includes a controllable damper in the ambient air ducting between the first and second locations (dampers 24 are being controlled by control unit 41 to regulate the air flow between locations 30-32 from fully open or fully closed, fig.1 and col.4, lines 21-45), wherein the controllable damper is coupled to the control unit (dampers 24 coupled to control unit 41 to regulate the air flow between locations 30-32 from fully open or fully closed, fig.1 and col.4, lines 21-45).
Merry does not teach adjusted to fluidically isolate the first location from the second and third locations to substantially restrict airflow between the first location and the second and third locations.
However, it is known by Jang to teach air conditioner system 10 of indoor rooms S1-S4 including an indoor unit 100 for each of indoor rooms S1-S4 (Jang: fig.4) and further teaches of the EMS 30 connected to each of the indoor units 100 to fluidically isolate the first location from the second and third locations to substantially restrict airflow between the first location and the second and third locations (Jang: isolating 
Because Jang is also directed to air distribution source and air distribution conduit between indoor rooms (Jang: air distribution between indoor rooms S1 and S3, figs.5-6; Merry: air distribution between locations via selectively regulating dampers 24, fig.1, abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of fluidically isolate the first location from the second and third locations to substantially restrict airflow between the first location and the second and third locations as taught by Jang with the system to distribute air between locations via selectively regulating dampers as taught by Merry for the purpose of reducing power consumption and reducing cost (Jang: par.0054, par.0056, par.0059).

Allowable Subject Matter
Claims 1-3 and 7-21 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the inclusion of:
“an ambient energy distribution system in thermal communication with the first and second locations, the ambient energy distribution system comprising an ambient thermal transfer conduit system that is fluidically separate from the primary thermal transfer conduit system, the ambient thermal transfer conduit system comprises a liquid conduit, whereby the ambient energy distribution system uses a liquid in the liquid conduit to transfer energy between the first location and the second location”.
Claims 2-3 and 7-21 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2123                                                                                                                                                                                                        January 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Included in PTO-892 filed 06/15/2020.